DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claim 1:
The limitation of “selects a predetermined number of images that are images other than images used in past machine learning and that have the low classification similarities to the images used in the past machine learning, as images used for machine learning from among the images stored in the image database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user manually selecting images that are different than images already used and have low similarities to images that have been used.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At Step 2A Prong 2 This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
The additional elements recited in the claim of “an image database” and “a processor” are recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The additional element that the image database “stores a plurality of images and image features of the images” is at most mere insignificant extra-solution activity as mere data gathering, for instance as storing obtained information.
The additional elements recited in the claim of “performs machine learning using the plurality of images and the image features stored in the image database” and “performs a new machine learning using the selected images” are recited at a high-level of generality (i.e., performing machine learning or relearning) such that it amounts no more than generally linking the abstract idea to the particular field of use or technological environment of machine learning (see MPEP 2106.05(h). The claim recites “machine learning” in a result-focused, functional way that covers the use of any type of machine learning. As reflected in the claim, these steps are also akin to using machine learning as a mere tool (see 2106.05(f)). No specific type of machine learning techniques are recited in the claim itself, and the specification describes this phase of the claim in terms of using generic, preexisting machine learning to perform the operations such that it constitutes mere instructions to apply the exception using a generic computer component. Notably, the invention as described in the specification, for instance paragraph [0002], also does not disclose any new machine learning techniques nor proclaim to make any improvement in machine learning techniques themselves. Thus, this broad recitation of machine learning in the claim is also not directed to an improvement in computer functionality or the field technology of machine learning.
Accordingly, the additional elements, individually or in combination, do not integrate the abstract idea into a practical application, even viewing the claim as a whole.
At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination when viewing the claims as a whole.
As discussed above with respect to integration of the abstract idea into a practical application, the conclusions for the additional elements being generic computer components and mere instructions to apply on a computer, insignificant extra-solution activity, and/or mere field of use limitations are carried over and these additional elements do not provide significantly more.
In re-evaluating the limitations that are insignificant extra-solution activity or field of use, the following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
The additional element of “stores a plurality of images and image features of the images” is a limitation recognized as well-understood, routine, conventional activity within the field of computer functions as storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv)).
The limitations of “performs machine learning using the plurality of images and the image features stored in the image database” and “performs a new machine learning using the selected images” are limitations recognized as well-understood, routine, conventional (WURC) activity within the field of computer functions as noted in the specification itself. As per MPEP 2106.07(III) evidence that elements are WURC is provided when the specification describes the additional elements as “sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” Here the specification in paragraphs [0002], [0003], and [0047] describes the “machine learning” in such a fashion. The specification describes using “well-known techniques” for learning and relearning (i.e. performing the machine learning) that are described without any particulars, and thus these elements are evidenced as WURC by the specification itself.
The claim is not patent eligible.

As per claim 2:
The limitation of “selects a predetermined number of images that have the low classification reliabilities and/or the high classification reliabilities as images used for machine learning from among the images stored in the image database and used in past machine learning,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user manually selecting images that have low or high classification reliabilities that have been used in past machine learning.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At Step 2A Prong 2 This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
The additional elements recited in the claim of “an image database” and “a processor” are recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The additional element that the image database “stores a plurality of images and image features of the images” is at most mere insignificant extra-solution activity as mere data gathering, for instance as storing obtained information.
The additional elements recited in the claim of “performs machine learning using the plurality of images and the classification reliabilities stored in the image database” and “performs a new machine learning using the selected images” are recited at a high-level of generality (i.e., performing machine learning or relearning) such that it amounts no more than generally linking the abstract idea to the particular field of use or technological environment of machine learning (see MPEP 2106.05(h). The claim recites “machine learning” in a result-focused, functional way that covers the use of any type of machine learning. As reflected in the claim, these steps are also akin to using machine learning as a mere tool (see 2106.05(f)). No specific type of machine learning techniques are recited in the claim itself, and the specification describes this phase of the claim in terms of using generic, preexisting machine learning to perform the operations such that it constitutes mere instructions to apply the exception using a generic computer component. Notably, the invention as described in the specification, for instance paragraph [0002], also does not disclose any new machine learning techniques nor proclaim to make any improvement in machine learning techniques themselves. Thus, this broad recitation of machine learning in the claim is also not directed to an improvement in computer functionality or the field technology of machine learning.
Accordingly, the additional elements, individually or in combination, do not integrate the abstract idea into a practical application, even viewing the claim as a whole.
At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination when viewing the claims as a whole.
As discussed above with respect to integration of the abstract idea into a practical application, the conclusions for the additional elements being generic computer components and mere instructions to apply on a computer, insignificant extra-solution activity, and/or mere field of use limitations are carried over and these additional elements do not provide significantly more.
In re-evaluating the limitations that are insignificant extra-solution activity or field of use, the following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
The additional element of “stores a plurality of images and image features of the images” is a limitation recognized as well-understood, routine, conventional activity within the field of computer functions as storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv)).
The limitations of “performs machine learning using the plurality of images and the image features stored in the image database” and “performs a new machine learning using the selected images” are limitations recognized as well-understood, routine, conventional (WURC) activity within the field of computer functions as noted in the specification itself. As per MPEP 2106.07(III) evidence that elements are WURC is provided when the specification describes the additional elements as “sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” Here the specification in paragraphs [0002], [0003], and [0047] describes the “machine learning” in such a fashion. The specification describes using “well-known techniques” for learning and relearning (i.e. performing the machine learning) that are described without any particulars, and thus these elements are evidenced as WURC by the specification itself.
The claim is not patent eligible.

As per claim 3:
The limitation of “selects a predetermined number of at least one type of images selected from a group configured with images that are images other than images used in past machine learning and that have the low similarities to the images used in the past machine learning, images that are the images used in the past machine learning and that have the low classification reliabilities, and images that are the images used in the past machine learning and that have the high classification reliabilities as images used for machine learning from among the images stored in the image database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user manually selecting images that are different than images already used and have low similarities to images that have been used, and images that have low or high classification reliabilities that have been used in past machine learning.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At Step 2A Prong 2 This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
The additional elements recited in the claim of “an image database” and “a processor” are recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The additional element that the image database “stores a plurality of images and image features of the images” is at most mere insignificant extra-solution activity as mere data gathering, for instance as storing obtained information.
The additional elements recited in the claim of “performs machine learning using the plurality of images and the image features stored in the image database” and “performs a new machine learning using the selected images” are recited at a high-level of generality (i.e., performing machine learning or relearning) such that it amounts no more than generally linking the abstract idea to the particular field of use or technological environment of machine learning (see MPEP 2106.05(h). The claim recites “machine learning” in a result-focused, functional way that covers the use of any type of machine learning. As reflected in the claim, these steps are also akin to using machine learning as a mere tool (see 2106.05(f)). No specific type of machine learning techniques are recited in the claim itself, and the specification describes this phase of the claim in terms of using generic, preexisting machine learning to perform the operations such that it constitutes mere instructions to apply the exception using a generic computer component. Notably, the invention as described in the specification, for instance paragraph [0002], also does not disclose any new machine learning techniques nor proclaim to make any improvement in machine learning techniques themselves. Thus, this broad recitation of machine learning in the claim is also not directed to an improvement in computer functionality or the field technology of machine learning.
Accordingly, the additional elements, individually or in combination, do not integrate the abstract idea into a practical application, even viewing the claim as a whole.
At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination when viewing the claims as a whole.
As discussed above with respect to integration of the abstract idea into a practical application, the conclusions for the additional elements being generic computer components and mere instructions to apply on a computer, insignificant extra-solution activity, and/or mere field of use limitations are carried over and these additional elements do not provide significantly more.
In re-evaluating the limitations that are insignificant extra-solution activity or field of use, the following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
The additional element of “stores a plurality of images and image features of the images” is a limitation recognized as well-understood, routine, conventional activity within the field of computer functions as storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv)).
The limitations of “performs machine learning using the plurality of images and the image features stored in the image database” and “performs a new machine learning using the selected images” are limitations recognized as well-understood, routine, conventional (WURC) activity within the field of computer functions as noted in the specification itself. As per MPEP 2106.07(III) evidence that elements are WURC is provided when the specification describes the additional elements as “sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” Here the specification in paragraphs [0002], [0003], and [0047] describes the “machine learning” in such a fashion. The specification describes using “well-known techniques” for learning and relearning (i.e. performing the machine learning) that are described without any particulars, and thus these elements are evidenced as WURC by the specification itself.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al., US 2011/0078097 A1 (hereinafter ‘Thornton”), in view of Matsubara et al., US 2009/0060294 A1 (hereinafter “Matsubara”).

As per claim 1, Thornton teaches a machine learning device comprising: 
an image database that stores a plurality of images and image features of the images (Thornton ¶ 0045; Fig. 1, unit 106 contains face data and training images); and 
a processor that is connected to the image database and that performs machine learning using the plurality of images and the image features stored in the image database (Thornton ¶ 0024: where training is performed), 
wherein the processor preferentially selects a predetermined number of images that are images other than images used in past machine learning images used for machine learning from among the images stored in the image database (Thornton ¶ 0024: additional images used for training are chosen based on their distinctness from previous sets), and
performs new machine learning using the selected images (Thornton ¶ 0024: machine learning is performed using the distinct images).

Thornton does not specifically teach selecting images that have the low similarities to the images used in the past machine learning.

However, Matsubara teaches an accurate way to measure similarity or dissimilarity by calculating an inverse of Euclidean distance between feature vectors of images (Matsubara ¶ 0061).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention to use this known technique of similarity/dissimilarity calculation as taught by Matsubara on Thornton’s image selection based on distinctness such that the distinct images of Thornton would be quantified by low similarity, i.e. low values representing the reciprocal of the distance between the features of the images, and thus Thornton’s selection of images would be those that have distinct/low values representing the reciprocal of the distance between the features of the images used in the past machine learning, and still yield even more predictable result of accurately quantifying distinctness/dissimilarity/low similarity, and thereby predictably choosing the desired images; and again Matsubara’s technique helps to accurately quantify distinctness/dissimilarity.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al., US 2011/0078097 A1 (hereinafter ‘Thornton”), in view of Everett et al., US 2017/0236035 A1 (hereinafter “Everett”).

As per claim 2, Thornton teaches a machine learning device comprising: 
an image database that stores a plurality of images (Thornton ¶ 0045; Fig. 1, unit 106 contains face data and training images); and 
a processor that is connected to the image database and that performs machine learning using the plurality of images stored in the image database (Thornton ¶ 0024: where training is performed), 
wherein the processor preferentially selects a images used in past machine learning (Thornton ¶ 0024: the continual machine learning process uses both past and new images), and 
performs new machine learning using the selected images (Thornton ¶ 0024: additional images used for training are chosen based on their distinctness from previous sets).

Thornton does not specifically teach an image database that stores classification reliabilities of the images, a processor that is connected to the image database and that performs machine learning using the classification reliabilities stored in the image database, or the processor preferentially selects a predetermined number of images that have the low classification reliabilities and/or the high classification reliabilities as images used for machine learning from among the images stored in the image database and used in past machine learning.

However, Everett teaches confirming the classification of images having been classified with low classification reliability, and using the results of the confirmation to perform future machine learning (Everett ¶¶ 0057-58).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention to use this known technique of low classification reliability confirmation as taught by Everett on Thornton’s machine learning to use the feedback of Everett to perform machine learning on the now-correctly-classified pictures in order to train the machine learning of Thornton to produce more accurate results.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al., US 2011/0078097 A1 (hereinafter ‘Thornton”), in view of Matsubara et al., US 2009/0060294 A1 (hereinafter “Matsubara”), and Everett et al., US 2017/0236035 A1 (hereinafter “Everett”).

As per claim 3, Thornton teaches a machine learning device comprising: 
an image database that stores a plurality of images and image features of the images (Thornton ¶ 0045; Fig. 1, unit 106 contains face data and training images); and 
a processor that is connected to the image database and that performs machine learning using the plurality of images and the image features stored in the image database (Thornton ¶ 0024: where training is performed), 
wherein the processor preferentially selects a predetermined number of images that are images other than images used in past machine learning images used for machine learning from among the images stored in the image database (Thornton ¶ 0024: additional images used for training are chosen based on their distinctness from previous sets), and
performs new machine learning using the selected images (Thornton ¶ 0024: machine learning is performed using the distinct images).

Thornton does not specifically teach selecting images that have the low similarities to the images used in the past machine learning.

However, Matsubara teaches an accurate way to measure similarity or dissimilarity by calculating an inverse of Euclidean distance between feature vectors of images (Matsubara ¶ 0061).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention to use this known technique of similarity/dissimilarity calculation as taught by Matsubara on Thornton’s image selection based on distinctness such that the distinct images of Thornton would be quantified by low similarity, i.e. low values representing the reciprocal of the distance between the features of the images, and thus Thornton’s selection of images would be those that have distinct/low values representing the reciprocal of the distance between the features of the images used in the past machine learning, and still yield even more predictable result of accurately quantifying distinctness/dissimilarity/low similarity, and thereby predictably choosing the desired images; and again Matsubara’s technique helps to accurately quantify distinctness/dissimilarity.

Neither Thornton nor Matsubara specifically teach an image database that stores classification reliabilities of the images, a processor that is connected to the image database and that performs machine learning using the classification reliabilities stored in the image database, or the processor preferentially selects a predetermined number of images that have the low classification reliabilities and/or the high classification reliabilities as images used for machine learning from among the images stored in the image database and used in past machine learning.

However, Everett teaches confirming the classification of images having been classified with low classification reliability, and using the results of the confirmation to perform future machine learning (Everett ¶¶ 0057-58).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention to use this known technique of low classification reliability confirmation as taught by Everett on Thornton’s machine learning to use the feedback of Everett to perform machine learning on the now-correctly-classified pictures in order to train the machine learning of Thornton to produce more accurate results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159